STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is dated July 3, 2007 (this “Agreement”) by and
between the undersigned investor (the “Investor”) and FX Energy, Inc., a Nevada
corporation (the “Company”), whereby the parties agree as follows:

 

The Investor shall buy, and the Company agrees to issue and sell, the number of
shares of the Company’s Common Stock, $0.001 par value per share, set forth on
the Investor’s signature pages hereto next to the heading “Shares” (“Shares”) at
a purchase price of $8.63 per share for a total subscription amount equal to the
amount set forth on the Investor’s signature pages hereto next to the heading
“Subscription Amount.” The Shares have been registered under the Securities Act
of 1933, as amended, on a registration statement on Form S-3, File No. 333-80489
(the “Registration Statement”), which has been declared effective by the
Securities and Exchange Commission (“SEC”), and remains effective as of the date
hereof. A final prospectus supplement to the Base Prospectus (as defined below)
covering the offering of the Shares (the “Prospectus Supplement”) will be
delivered as required by law. The Shares are free of restrictive legends and are
free of any resale restrictions.

 

ARTICLE I.

INVESTOR REPRESENTATIONS AND WARRANTIES

 

The Investor hereby represents and warrants as of the date hereof to the Company
as follows:

 

(a)    The Investor is a corporation or other legal entity duly organized,
validly existing and in good standing under the jurisdiction of its
incorporation.

 

(b)       The Investor has the requisite power and authority to enter into and
perform this Agreement and to purchase the Shares in accordance with the terms
hereof. The purchase by the Investor of the Shares hereunder has been duly
authorized by all necessary action on the part of the Investor.

 

(c)       In making its investment decision in this offering, the Investor and
its advisors, if any, have relied solely on the Company’s public filings as
filed with the SEC.

 

(d)       The Investor is purchasing the Shares for its own account as
principal, and not with a view towards distribution of such Shares.

 

(e)       Except as set forth below, (a) it has had no position, office or other
material relationship within the past three years with the Company or persons
known to it to be affiliates of the Company, (b) it is not a NASD member or an
Associated Person (as such term is defined under the NASD Membership and
Registration Rules Section 1011) as of the Closing, and (c) neither the Investor
nor any group of Investors (as identified in a public filing made with the SEC)
of which the Investor is a part in connection with the Offering of the Shares,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis.

 

Exceptions:

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

--------------------------------------------------------------------------------





ARTICLE II.

WIRE INSTRUCTIONS

 

The Investor shall wire the purchase amount to the Company to the account set
forth below.

 

Company Wire Transfer Instructions:

 

Bank Name:

Wells Fargo Bank Northwest, N.A.

Address:

1255 Brickyard Road

 

Salt Lake City, Utah 84106

Telephone:

801-246-4821

For Credit to:

FX Energy, Inc.

Account No.:

[intentionally omitted]

Bank Routing No.:

[intentionally omitted]

 

The Company shall cause its transfer agent to transmit the Shares electronically
to the Investor by crediting the account set forth below through the Deposit
Withdrawal Agent Commission system. The Investor’s DWAC Instructions are as set
forth on the Investor’s signature pages attached hereto under the heading “DWAC
Instructions.”

 

ARTICLE III.

COMPANY REPRESENTATIONS AND WARRANTIES

 

The Company hereby makes the following representations and warranties,
agreements and covenants to and with the Investor:

 

(a)       Effective Registration Statement. The Registration Statement was
declared effective by the SEC on June 30, 1999. The Registration Statement is
effective on the date hereof and the Company has not received notice that the
SEC has issued or intends to issue a stop order with respect to the Registration
Statement or that the SEC otherwise has suspended or withdrawn the effectiveness
of the Registration Statement, either temporarily or permanently, or intends or
has threatened to do so. Each part of the Registration Statement, when it became
effective, did not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading. As of the date of the base
prospectus relating to the Shares being offered by the Company (the “Base
Prospectus”), or the date any amendment or supplement to the Base Prospectus was
or is filed with the SEC, and at the Closing Date, the Base Prospectus or any
amendment or supplement thereto did not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(b)       Due Incorporation; Valid Existence. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Nevada, with full power and authority (corporate and
otherwise) to own its properties and conduct its business as described in the
Base Prospectus, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified or
in good standing would not result in a Material Adverse Effect (as defined
below).

 

2

 

--------------------------------------------------------------------------------



 

(c)       Authorization; Enforcement; No Conflicts. The Company has the full
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further consent or action is required by the Company, its Board of Directors or
its shareholders. This Agreement has been (or upon delivery will be) duly
executed by the Company and is, or when delivered in accordance with the terms
hereof, will constitute, the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws in effect
which affect creditors’ rights generally, or (ii) laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies. The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s restated articles of incorporation, bylaws or other organizational or
charter documents as of the date of execution of this Agreement, or (ii)
conflict with, breach, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, mortgage, indenture, credit
facility, debt or other instrument (evidencing a Company debt or otherwise) or
other understanding to which the Company is a party or by which any property or
asset of the Company is bound or affected, or (iii) result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not, individually or in the
aggregate: (a) adversely affect the legality, validity or enforceability of this
Agreement; (b) could reasonably be expected to have or result in a material
adverse effect on the results of operations, assets, business, management,
operations or financial condition of the Company; or (c) adversely impair the
Company’s ability to perform fully on a timely basis its obligations under this
Agreement (any of foregoing clauses (a), (b) or (c), a “Material Adverse
Effect”).

 

(d)       Filings, Consents and Approvals. The Company is not required to obtain
any consent, approval, waiver, authorization or order of, give any notice to, or
make any filing or registration with, or qualification of, any court or other
federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of this
Agreement, other than (i) the filing of a Form 8-K disclosing the transaction
contemplated hereby, (ii) the filing with the SEC of the Prospectus Supplement,
(iii) the filing of a notification form to The Nasdaq Global Market (the
“Principal Market”) for the listing of the Shares for trading thereon in the
time and manner required thereby, and (iv) applicable Blue Sky filings and
filings required by foreign jurisdictions (collectively, the “Required
Approvals”). “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

(e)       Disclosure of Transactions and Other Material Information. The Company
shall, on or before 8:30 a.m., New York City Time, on the business day following
the date the Company has received executed copies of this Agreement from the
Investor, issue a press release disclosing all

 

3

 

--------------------------------------------------------------------------------



material terms of the transactions contemplated hereby and complying with
applicable SEC rules. On or before 5:30 p.m., New York City Time, on the first
business day following the execution and delivery from the Investor of this
Agreement, the Company shall file a Current Report on Form 8-K describing the
terms of the transactions contemplated by the Agreement in the form required by
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
attaching the form of this Agreement as an exhibit to such filing (including all
attachments, the “8-K Filing”).

 

(f)        Issuance of the Shares. The Shares are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all liens imposed by the
Company.

 

(g)       Capitalization. The capitalization of the Company is as set forth in
the SEC Reports (as defined below). The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans and pursuant to the conversion or
exercise of securities convertible into, or exercisable for, Common Stock
(“Common Stock Equivalents”) outstanding as of the date of the most recently
filed periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Shares, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Shares. There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.

 

(h)       SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act of 1933, as amended (the “Securities Act”) and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
together with the Prospectus and the Prospectus Supplement, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material

 

4

 

--------------------------------------------------------------------------------



fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 

(i)        Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof, (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Shares contemplated by this Agreement or as set forth in the SEC Reports, no
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made or
deemed made that has not been publicly disclosed at least one trading day prior
to the date that this representation is made.

 

(j)        Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $60,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

(k)       Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the date hereof.

 

5

 

--------------------------------------------------------------------------------



(l)        Certain Fees. Except as set forth in the Prospectus Supplement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Investor shall have no obligation
with respect to any fees or with respect to any claims made by or on behalf of
other Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by the Transaction Documents.

 

(m)      Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Prospectus Supplement. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting transactions in securities of the Company. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading. The Company acknowledges and
agrees that the Investor does not make nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Article I hereof.

 

(n)       Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by the Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated thereby is merely incidental to the Investor’s
purchase of the Shares. The Company further represents to the Investor that the
Company’s decision to enter into this Agreement and the other Transaction
Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(o)       Regulation M Compliance. The Company has not, and to its knowledge no
one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent in connection with the placement of the Shares.

 

ARTICLE V.

COVENANTS

 

(a)       Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it nor any other Person acting on its
behalf will provide the Investor or its agents or

 

6

 

--------------------------------------------------------------------------------



counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto the Investor shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that the Investor shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

 

(b)       Use of Proceeds. Except as set forth in the Prospectus Supplement, the
Company shall use the net proceeds from the sale of the Shares hereunder for
working capital purposes and shall not use such proceeds for (a) the
satisfaction of any portion of the Company’s debt (other than payment of trade
payables in the ordinary course of the Company’s business and prior practices),
(b) the redemption of any Common Stock or securities convertible into, or
exercisable for, Common Stock or (c) the settlement of any outstanding
litigation.

 

(c)       Listing of Common Stock. The Company hereby agrees to use best efforts
to maintain the listing of the Common Stock on the Principal Market, and as soon
as reasonably practicable following the Closing (but not later than the Closing
Date) to list all of the Shares on such Principal Market. The Company further
agrees, if the Company applies to have the Common Stock traded on any other
securities exchange, it will include in such application all of the Shares, and
will take such other action as is necessary to cause all of the Shares to be
listed on such other securities exchange as promptly as possible. The Company
will take all action reasonably necessary to continue the listing and trading of
its Common Stock on such securities exchange and will comply in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of such securities exchange.

 

(d)       Subsequent Equity Sales. From the date hereof through the 45 day
anniversary of the date hereof, the Company will not, directly or indirectly,
except pursuant to its existing employee and director stock and stock option
plans, offer, sell, grant any option to purchase, or otherwise dispose of (or
announce any offer, sale, grant or any option to purchase or other disposition
of) any of its equity or equity equivalent securities, including, without
limitation, any debt, preferred stock or other instrument or security that is,
at any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Options or Convertible
Securities. “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities. “Convertible
Securities” means any stock or securities (other than Options) convertible into
or exercisable or exchangeable for shares of Common Stock. Notwithstanding the
foregoing, the Company may during such 45 day period issue additional shares of
Common Stock in accordance with the provisions of Section 8 of those certain
Registration Rights Agreement, dated on or about March 12, 2003, by and between
the Company and the investors named therein, as if the transactions contemplated
hereby were subject to such provisions.

 

(e)       Delivery of Shares After Closing. The Company shall deliver, or cause
to be delivered, the respective Shares purchased by the Investor to the Investor
within 1 trading day of the closing date of the transactions contemplated
hereby.

 

ARTICLE VI.

MISCELLANEOUS

 

(a)       Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the

 

7

 

--------------------------------------------------------------------------------



laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the State of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

(b)       Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided, that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

 

(c)       Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. Neither this
Agreement nor any provisions hereof may be amended other than by an instrument
in writing signed by the Company and the Investor. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought.

 

(d)       Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one business day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company:

 

FX Energy, Inc.

3006 Highland Drive, Suite 206

Salt Lake City, Utah, 84106

Attention: Chief Executive Officer

Fax: (801) 486-5575

 

8

 

--------------------------------------------------------------------------------



With a copy to:

 

Kruse Landa Maycock & Ricks, LLC

136 East South Temple, Twenty-First Floor

Salt Lake City, Utah 84111-1124

Attention: James R. Kruse, Esq.

Fax: (801) 924-4187

 

If to the Investor, to its address and facsimile number set forth on the
signature page,

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

(e)       Successors and Assigns. The Company shall not assign this Agreement or
any rights or obligations hereunder (including by merger or consolidation)
without the prior written consent of the Investor. The Investor shall not assign
this Agreement or any rights or obligations hereunder (including by merger or
consolidation) without the prior written consent of the Company.

 

(f)        No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(g)       Survival. The representations, warranties, agreements and covenants of
the Company and the Investor contained herein shall survive the issuance and
delivery of the Shares.

 

(h)       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

9

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

FX ENERGY, INC.

 

 

By:

Name:

Title:

 

 

 

 

 

[Remainder of Page Intentionally Left Blank; Investor Signature Pages Follow] 

 

10

 

--------------------------------------------------------------------------------



INVESTOR SIGNATURE PAGES TO STOCK PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Stock Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Investor:

 

Signature of Authorized Signatory of Investor:

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Email Address of Investor:

 

Address for Notice of Investor:

 

DWAC Instructions:

 

Subscription Amount:

 

Number of Shares:

 

 

[Signature Pages Continue]

 

 

11

 

 